Citation Nr: 1725549	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-39 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for psoriasis.  

3.  Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 videoconference Board hearing and a transcript of this hearing is of record.  

In a February 2014 rating decision, the RO increased the Veteran's initial disability rating for his service-connected PTSD from 10 percent disabling to 30 percent disabling.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes the Veteran's claims file contains a June 2016 Freedom of Information Act (FOIA) request acknowledgement letter.  The letter indicates receipt of the Veteran's May 2, 2016, FOIA request.  The Veteran's attorney submitted correspondence dated April 27, 2016, and received by the RO on May 2, 2016.  This is the only correspondence in the Veteran's claims file dated, or received on, May 2, 2016.  The May 2, 2016 correspondence requested an update as to the disposition of the Veteran's October 2014 VA Form 9.  This correspondence did not request any copies of records or information.  Therefore, the Board finds the May 2, 2016, correspondence from the Veteran's attorney does not constitute a FOIA request and therefore the June 2016 FOIA acknowledgement letter was sent in error.  Thus, as there is no FOIA request to fulfill the Board finds the Veteran is not prejudiced by the Board proceeding to review his claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hypertension secondary to his service-connected PTSD.  To date the Veteran has not been provided a VA examination to determine the etiology of his hypertension.  The Veteran's VA treatment records note a diagnosis of hypertension.  See March 2013 and April 2013 VA treatment records.  The Veteran provided testimony at his February 2017 Board hearing that the stress of his service-connected PTSD aggravated his current hypertension and therefore entitles him to service connection for hypertension secondary to his service-connected PTSD.  

The Board also notes that VA's own statements in connection with its rulemaking authority support an association between hypertension and PTSD.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  

Given the diagnosis of hypertension, the Veteran's testimony of the perceived effect of PTSD on his hypertension and the recognized association between PTSD and hypertension, a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is also seeking service connection for psoriasis.  The Veteran's VA treatment records note a diagnosis of psoriasis.  See September 2013 VA treatment record.  The Veteran provided testimony at his February 2017 Board hearing that he was treated for skin issues during his active service which continued after his active service and was eventually diagnosed as psoriasis.  Thus, a VA examination is required to determine if the Veteran's current psoriasis is etiologically related to his active service.  McLendon, supra.  

Additionally, the Veteran is seeking an increased initial rating for his service-connected PTSD.  The Veteran provided testimony at his February 2017 Board hearing that his PTSD had increased in severity since his most recent VA examination in January 2014.  Specifically, the Veteran and his wife testified that his symptoms of anxiety and anger had increased.  Therefore, as the evidence suggests that the Veteran's PTSD has increased in severity since his last VA examination a reexamination must be obtained on remand.  

Moreover, the Board notes the Veteran's February 2017 Board hearing testimony indicates he receives both private and VA treatment for his hypertension, psoriasis, and PTSD.  However, it is unclear if the Veteran's claims file contains complete treatment records from his private and VA healthcare providers.  Therefore, any outstanding VA or private treatment records must be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for hypertension, psoriasis, or PTSD since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After the completion of steps 1 and 2 schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

4.  After the completion of steps 1 through 3, arrange for the Veteran to undergo an appropriate VA examination for hypertension.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a)  Identify whether hypertension is present at any point since April 2011.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently hypertension is caused by the Veteran's service-connected PTSD?

(c)  Is it at least as likely as not that the Veteran's service-connected PTSD aggravated any current hypertension?

The examiner should consider, and discuss as necessary (i) the VA material cited above suggesting an association between PTSD and hypertension. See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004), and; (ii) the Veteran's testimony that the stress of his service-connected PTSD aggravates his hypertension.   

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After the completion of steps 1 and 2, arrange for the Veteran to undergo an appropriate VA examination for psoriasis.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a)  Identify any diagnosis of psoriasis present at any point since April 2011.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any psoriasis diagnosed since April 2011 is etiologically related to the Veteran's active service?

The examiner should consider, and discuss as necessary, the Veteran's February 2017 Board videoconference hearing testimony indicating he was treated for a skin disability during his active service that was later diagnosed as eczema and then reclassified as psoriasis.   

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Then adjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



